Exhibit 21 CPI INTERNATIONAL, INC. SUBSIDIARIES Direct Subsidiaries Subsidiary Jurisdiction of Organization Communications & Power Industries, Inc. Delaware Indirect Subsidiaries Subsidiary Jurisdiction of Organization Direct Parent CPI Subsidiary Holdings Inc. Delaware Communications & Power Industries, Inc. CPI Econco Division California Communications & Power Industries, Inc. CPI Malibu Division California Communications & Power Industries, Inc. Communications & Power Industries International Inc. Delaware CPI Subsidiary Holdings Inc. Communications & Power Industries Asia Inc Delaware CPI Subsidiary Holdings Inc. Communications & Power Industries Canada Inc. Ontario, Canada CPI Subsidiary Holdings Inc. Communications & Power Industries Europe Limited England and Wales CPI Subsidiary Holdings Inc. Communications & Power Industries Italia S.r.L. Italy CPI Subsidiary Holdings Inc. Communications & Power Industries Australia Pty Limited Australia CPI Subsidiary Holdings Inc.
